ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examine acknowledges receipt of the amendment filed 8/22/19 wherein the specification and claims 1-19, 24, and 27 were amended; claims 20-23, 25, and 26 were canceled; and claims 28-34 were added.
	Note(s):  Claims 1-19, 24, and 27-34 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of combination therapy comprising administering a tissue targeting radiopharmaceutical and a DNA repair inhibitor as set forth in independent claim 1.  In addition, the instant invention contains claims directed to a kit as set forth in independent claims 24 and 27.

APPLICANT’S ELECTION
Applicant's election with traverse of Group I (claims 1-19 and 28-32) filed 3/26/21 is acknowledged.  The traversal is on the grounds that it is not an undue burden for the Examiner to examine all the pending claims.  This is found non-persuasive because the claims of Group II (claims 24, 27, 33, and 34) are directed to products whereas the elected Group reads on method claims.  In particular, Applicant is respectfully reminded that the determination of patentability for a product claim is not the same as that for method claims.  As a result, it is a burden on the Examiner to search the various the restriction requirement is still deemed proper and is therefore made FINAL.
	Note(s):  It is duly note that in the response filed 3/26/21, Applicant elected the species wherein the tissue targeting radiopharmaceutical is mesothelin target thorium conjugate (MSLN-TTC); the DNA repair inhibitor is olaparib; and the hyperplastic/neoplastic disease of interest is ovarian cancer.  Claims 1-4, 6, 8, 10-15, 17-19, 28, 31, and 32 read on the elected species.  Initially, Applicant’s elected species was searched.  However, since no prior art was found which could be used to reject the claims, the search was extended to the species cited in the rejections below.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 5, 7, 9, 16, 24, 27, 29, 30, 33, and 34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10-12, 19, 28, 31, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 13-15 of copending Application No. 17/271,562 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a tissue targeting component (e.g., target thorium conjugate) and a DNA repair inhibitor which is used for treatment purposes.  The claims of the instant invention differ from those of the copending application in that the copending application specifically discloses that the DNA repair inhibitor is a P13K inhibitor and the targeted thorium conjugate is the tissue targeting radiopharmaceutical whereas the instant invention reads on a generally on a DNA repair inhibitor and a tissue targeting radiopharmaceutical.  Thus, the skilled artisan would recognize that the instant invention encompasses that of the copending application.  Hence, the invention disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

IMPROPER MARKUSH REJECTION
Claims -4, 6, 8, 10-15, 17-19, 28, 31, and 32 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of tissue targeting radiopharmaceuticals and DNA repair inhibitors is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  
	If it is asserted that the terms ‘DNA repair inhibitor’ and ‘tissue targeting radiopharmaceutical’, individually share a ‘single structural similarity’ where they belong to the same recognized physical or chemical class or to the same art-recognized class, then, the mere existence of such a group in the application tends to indicate that the members encompassed therein are equivalent.  As a result, when one of the members of the group therein is anticipated or rendered obvious, the group would also be anticipated or obvious absence evidence of some degree of non-equivalence of one or more of the members encompassed by that group.  
	In this particular application, the ‘DNA repair inhibitors’ encompass a multitude of structurally distinct species.  Possible DNA repair inhibitors include (1) ATR inhibitors such as BAY1895344, Schisandrin B, NU6027, NVP-BEZ235, VX803, VX970, VW821, VE822, AZ20, AZD6738; (2) ATM inhibitors such as AZD0156, Wortmannin, CP466722, KU55933, KU60019, and KU559403; (3) DNA-PK inhibitors such as VX984, PI103, NU7441, PIK75, NU7026, PP121, CC115, and KU0060648; (4) PI3k inhibitors include BKM120, BYL719, CAL101, GDC0941, PX866, and XL147; (5) EGFR inhibitors/antibodies include cetuximab, tarceva, and gefitinib; (6) AKT inhibitors include GSK2141795, MK2206, SR13668, and perifosine; (7) mTOR inhibitors include AZD2014, AZD8055, CC223, RAD001, MK8669, CC1-779, and rapamycin; (8) MEK inhibitors include ARRY162, AZD8330, BAY86-9766, RO4987655, AZD6244, and TAK733; (9) Chk1/Chk2 inhibitors include MK8776, PF477736, and AZD7762; and (10) RAD51 inhibitors such as B02 as well as a multitude of other possible DNA repair inhibitors.  The instant application does not teach that all species encompassed by ‘DNA repair inhibitors’ are equivalent.
	Likewise, the ‘tissue targeting radiopharmaceuticals’ encompass a multitude of structurally distinct species.  Possible tissue targeting radiopharmaceuticals include species such as galizimab, peptides (e.g., Pep-1, MPG, Tat-peptide, RGD, NGR), polypeptides, oligopeptides, peptidomimetics, protein fragments (e.g., histidine rich glycoprotein fragments such as HRGP-335), CD22, CD33, and CD322 to name a few which are conjugated to a diagnostic/therapeutic moiety such as an alpha emitter, a beta emitter.  It is duly noted that the instant application does not teach that all species encompassed by ‘tissue targeting radiopharmaceuticals’ are equivalent and would all behave/function the same.
	If it is asserted that common use flows from the substances of the ‘DNA repair inhibitor’.  It is noted that the claimed invention ‘DNA repair inhibitor’ encompasses PARP1, ATR, ATM, DNA-PK, VX984, AZD0156, BAY1895344, olaparib, PI3k inhibitors, EGFR inhibitors, EGFR antibodies, AKT inhibitors, mTOR inhibitors, MEK inhibitors, WEE1 inhibitors, Chk1 inhibitors, Chk2 inhibitors, RAD51 inhibitors as well as a multitude of other substances.  The instant application does not disclose that all substances encompassed by the phrase ‘DNA repair inhibitors’ are equivalents.  
Likewise, if it is asserted that common use flows from the substances of ‘the tissue targeting radiopharmaceuticals’, the following response is given.  The phrase ‘tissue targeting radiopharmaceutical’ encompasses monoclonal antibodies, polyclonal antibodies, antibody fragments, proteins, peptides, peptidomimetics, CD22, FGFR2, HER-2, PSMA, CD33, mesothelin, as well as any other substance that is capable of targeting a tissue and has a detectable/therapeutic moiety incorporated. The instant application does not disclose that all substances encompassed by the phrase ‘tissue targeting radiopharmaceuticals’ are equivalents and would all behave/function the same.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10-15, 17-19, 28, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6, 8, 10-15, 17-19, 28, 31, and 32:  Independent claim 1 is ambiguous because it is unclear what radiopharmaceuticals Applicant is referring to that are not only tissue targeting but are compatible with a DNA repair inhibitor.  In addition, independent claim 1 is ambiguous because it is unclear what specific species Applicant is referring to that are DNA repair inhibitions that are effective with the instant therapy combination.  Since claims 2-4, 6, 8, 10-15, 17-19, 28, 31, and 32 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claims 1-4, 6, 8, 10-15, 17-19, 28, 31, and 32:  Independent claim 1 is ambiguous because it is unclear for what purpose the combination therapy is being performed.  Furthermore, since claims 2-4, 6, 8, 10-15, 17-19, 28, 31, and 32 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 3:  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 6:  The phrase ‘which has binding affinity for…CD33’ is ambiguous.  Specifically, the species listed are actually the targeting moieties, so the phrase ‘which has binding affinity for…CD33’ is not the same as the tissue targeting radiopharmaceuticals themselves being CD22, FGFR2, mesothelin HER-2, PSMA, and CD33.
	Claims 6 and 28:  According to MPEP 803.02, proper Markush terminology requires ‘closed’ language.  The term ‘comprises’ is open language as it allows for unnamed ingredients to be present in the listing.
	Claims 10 and 19:  Claim 10 is ambiguous because it appears that Applicant intended to delete the phrase ‘claim for the …disease’ in lines 1-2.  In addition, the claim is vague and indefinite because of the phrase ‘for treatment of a hyperplastic….inhibitor’.  Specifically, claim 10 depends from independent claim 1 which is a method of combination therapy whereas claim 10 makes reference to claim 1 and then discloses that the method is for treating a disease which is not the same scope as independent claim 1.  In other words, the method that is being incorporated into claim 10 is distinct from that of independent claim 1.  Claim 10 does not indicate that it is directed to a method of independent claim 1 that further comprises the steps therein.  Since claim 19 depends upon claim 10 for clarity, it is also vague and indefinite.
	 Claim 28:  The phrase ‘which has binding affinity for…CD33’ is ambiguous.  Specifically, the species listed are actually the targeting moieties, so the phrase ‘which has binding affinity for…CD33’ is not the same as the tissue targeting radiopharmaceuticals themselves being mesothelin, FGFR2, HER-2, and CD33.

112 FOURTH PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not further limit independent claim 1 because it does not disclose that the steps listed therein are directed to a method further comprising the steps of claim 1.  In addition, the method of claim 10 is not of the same scope as claim 10 because it has a different mode of action/function than that of independent claim 1.  Claim 19 depends upon claim 10 which does not further limit independent claim 1 for reasons of record.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 18, 19, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viallard et al (Oncotarget, February 12, 2016, Vol. 7, No. 11, pages 12927-12936).
	Viallard et al disclose the targeting of DNA repair by coDbait and how it enhances melanoma targeted radionuclide therapy.  In particular, 131I- ICF01012 (tissue targeting radiopharmaceutical) is used in combination with coDbait (DNA repair inhibitor).  The combination of 131I-ICF01012 and coDbait had a more significant effect on cells tumor cells than either 131I-ICF01012 or coDbait individually.  The amount of 131I-ICF01012 administered was 25 MBq and the amount of coDbait administered was 1 mg or 2 mg.  The 131I-ICF01012 alone, coDbait alone, or a combination of 131I-ICF01012 and coDbait were evaluated at various timeframes (at 0, 4, 6, 8, 11, 13, 18, and/or 25 days (see entire document, especially, abstract; page 12928, left column and right column, bridging paragraph; page 12928, right column, first complete paragraph; pages 12928-12929, bridging paragraph; page 12929, Figure 1; page 12930, Figure 2; page 12931, Figure 3; pages 12931-12932, bridging paragraph; page 12932, Figure 4; page 12933, right column, second complete paragraph).
	Thus, both Applicant and Viallard et al disclose a method of combination therapy comprising administering a tissue targeting radiopharmaceutical and a DNA repair inhibitor.  Hence, the inventions disclose overlapping subject matter.

PRIORITY DATE
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        June 17, 2021